Executive Employment Agreement

 

This Executive Employment Agreement (the “Agreement”) is made as of 10/15/14
between Aja Cannafacturing Inc. with its principal place of business located at
Nevada (the "Company") and Kendall A Smith, located in Las Vegas, NV (the
"Executive").

 

1.       Terms of Employment

 

(a)       Position. Company hereby employs the Executive CEO as President, and
the Executive accepts such employment with Company subject to the terms and
conditions of this Agreement.

 

(b)       Duties. Executive shall have such duties and responsibilities as may
be assigned by the Board of Directors not inconsistent with the position.

 

(c)       Dedication. Executive shall devote his full business time and best
efforts to the business and affairs of the Company.

 

(d)       Performance. Executive shall faithfully and diligently perform
Executive’s duties in conformity with the directions of the Company and serve
the Company to the best of Executive’s abilities.

 

(e)        Permitted Activities. Executive may:

 

(i)            Serve on industry, trade, civic or charitable boards or
committees;

 

(ii)           Engage in charitable activities and community affairs; and

 

(iii)       Manage personal investments, as long as such activities do not
materially interfere with the performance of Executive's duties and
responsibilities.

 

2.       Compensation

 

(a)       Base Salary

 

(i)                  Salary. Executive shall receive a base salary in the amount
of $100,000 as a "Base Salary".

 

(ii)                Payment. The Base Salary shall be payable in accordance with
the customary payroll practices of the Company. Contract date recognized as
10/15/14. Compensation initiation will launch based on the date of adequate
funding. Therefore, any compensation not paid on time would be corrected through
a retro-active payments.

 

(iii)             Adjustments. The Base Salary may be increased from time to
time during the term of this Agreement in the sole discretion of the Company
Board of Directors.

 

(b)       Signing Bonus. Upon execution of this Agreement, Company shall pay to
Executive an initial signing bonus of 1,000,000 shares of Class A Convertible
Preferred Stock.

 

(c)       Performance Bonus. For each fiscal year during the term of employment,
the Executive shall be eligible to receive a bonus in a range of 10 – 125% based
on performance, and as may be determined from time to time by the Board in its
discretion based on increase of new

business relationships are made operational with transactions and functioning
business contracts are established. (Performance scale TBD)

 

(d)       Incentive Compensation. During the term of employment, the Executive
shall be eligible to participate in any equity-based incentive compensation plan
or program.

 

 

 

 



Preferred Stock Compensation. Preferred share of AJAC f/k/a IDS Solar
Technologies (IDST) stock. This shall become convertible to common shares to a
maximum of 50.1% of the issued and outstanding shares of stock based on the date
of signing of this contract. These would be granted to the Executive in five (5)
equal increments based on the following milestones:

 

(i)         the initial increment immediately upon initiation of this Agreement.

 

(ii)         the second-third of the balance released upon a business plan and
intellectual Properties being defined and delivered to the company.

 

(iii)       Final third of balance of preferred stock granted upon Revenue goals
established and approved by the company’s new board upon “Change of Control”
going to Mr. Kendall A. Smith.

 

3.       Expenses

 

(a)       Reimbursement. Company shall pay all reasonable travel, dining and
other ordinary, necessary and reasonable business expenses incurred by the
Executive in the performance of his duties under this Agreement, subject to
budget and/or other limitations or conditions imposed by the Executive Committee
and/or the Board.

 

(b)       Substantiation. The Executive shall, as a condition of any such
payment or reimbursement, submit verification, substantiation and documentation
of the nature and amount of such expenses in accordance with the policies of
Company which is submittal of an Expense Report with associated receipts.

 

4.       Holiday & Vacation.

 

(a)       Entitlement. The Executive shall be entitled to 3 weeks (15 business
days) of vacation leave each year during the term of this Agreement without any
deduction in his compensation, and at such times within each year as the
Executive may determine, taking into account Company's schedule and the
Executive's duties relative thereto, such vacation leave which a maximum of 1
week of vacation shall be carried over at the end of each year if not fully
utilized in that year.

 

(b)       Vacation Benefits upon Termination. Upon the termination or expiration
of the Executive's employment by Company under this Agreement, the Executive
shall be entitled to compensation for any unutilized vacation leave.

 

(c)       Paid Holidays. The Executive shall be entitled to 11 (eleven)
recognized Company Holidays annually that will be paid at throughout the
duration of employment agreement.

 

5.       Benefits.

 

(a)       Health & Dental Insurance: will be offered to employee based on
company policy of 50% paid contribution by company and 50% by employee. This
employee becomes eligible on first day of the month following the completion of
90 days of employment. This will include Health and Dental Insurance.

 

(b)       Term Life Insurance. In addition to any term life insurance provided
as an optional purchase to Executives of Company, Company shall purchase a term
life insurance policy in the amount of $1,000,000 for personal life on the life
of the Executive Kendall A Smith, through the company’s deemed Insurance
supplier AIM Professional Services. Executive would identify beneficiaries and
the policy shall remain in effect for the duration of Executive's employment
with Company under this Agreement. The obligation of Company to purchase such
policy shall be conditioned on Executive's successful completion of any required
medical examination(s) such that the policy can be bought at standard rates. The
Executive shall, in his sole discretion, name the beneficiaries of the policy.

 

(c)       Key Man Life Insurance. The Company has the right but not the
obligation for a term life insurance policy for Aja Cannafacturing as the
beneficiary in the amount of $1,000,000 for personal life on the life of the
Executive, through the company’s deemed Insurance supplier AIM Professional
Services. The policy shall remain in effect for the duration of Executive's
employment with Company under this Agreement. The obligation of Company to
purchase such policy shall be conditioned on Executive's successful completion
of any required medical examination(s) such that the policy can be bought at
standard rates. The Executive shall, in his, name the company as sole
beneficiary of the policy.

 

6.       Representations and Warranties. The Company and the Executive
respectively represents and warrants to each other that each respectively is
fully authorized and empowered to enter into the Agreement and that their
entering into the Agreement and to each parties' knowledge the performance of
their respective obligations under the Agreement will not violate any agreement
between the Company or the Executive respectively and any other person, firm or
organization or any law or governmental regulation.

 

2

 

 



7.       Confidential Information

 

(a)       Obligation. The Executive agrees to maintain the strict
confidentiality of all Confidential Information during the term of this
Agreement and thereafter.

 

(b)       Scope. For purposes of this Agreement, "Confidential Information"
shall mean all information and materials of Company, and all information and
materials received by Company from third parties (including but not limited to
affiliates, subsidiaries, chapters, and members of Company), which are not
generally publicly available and all other information and materials which are
of a proprietary or confidential nature, even if they are not marked as such.

 

(c)       Survival. This provision shall survive the termination of this
Agreement indefinitely.

 

8.       Intellectual Property

 

(a)       Ownership. Executive agrees that all copyrights, trademarks, patents,
and other intellectual property rights to works or marks arising in from or in
connection with the Executive's employment by Company are "work made for hire"
within the definition of Section 101 of the Copyright Act (17 U.S.C. 101) and
shall remain the sole and exclusive property of Company.

 

(b)         Consulting engagements for executive, in any correlation to an Aja
Cannafacturing market, products or intellectual expertise would need to be
performed as part of Aja Cannafacturing Inc., or an AJAC wholly owned
subsidiary.

 

(c)       Assignment of Interest. To the extent any work product is not deemed
to be a work made for hire within the definition of the Copyright Act, Executive
with effect from creation of any and all work product, hereby assigns, and
agrees to assign, to Company all right, title and interest in and to such work
product, including but not limited to copyright, all rights subsumed thereunder,
and all other intellectual property rights, including all extensions and
renewals thereof.

 

(d)       Moral Rights. Executive also agrees to waive any and all moral rights
relating to the work product, including but not limited to, any and all rights
of identification of authorship and any and all rights of approval, restriction
or limitation on use, and subsequent modifications.

 

(e)        Assistance. Executive further agrees to provide all assistance
reasonably requested by Company, both during and subsequent to the Term of this
Agreement, in the establishment, preservation and enforcement of Company's
rights in the work product.

 

(f)        Return of Property. Upon the termination of this Agreement, Executive
agrees to deliver promptly to Company all printed, electronic, audio-visual, and
other tangible manifestations of work product, including all originals and
copies thereof.

 

9.       Non-Competition

 

(a)       Restrictions. During the term of this Agreement and for a period of 2
Years of direct competition immediately following the termination of this
Agreement, Executive shall not, directly or indirectly, without the prior
written consent Company, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, or consultant of any Entity engaged in the Restricted Business
of industrial hemp, or medicinal marijuana, development, production or sales in
to these markets Solar.

 

(b)       Exceptions. Executive shall not be deemed to be in contravention of
the foregoing if Employee participates as a passive investor holding up to 1% of
the equity securities of an Entity engaged in the Restricted Business, which
securities are publicly traded.

 

3

 



 

10.       Non-Solicitation.

During the term of this Agreement and for a one year period after any
termination of this Agreement, Executive will not, without the prior written
consent of the Company, either directly or indirectly, on Executive 's own
behalf or in the service or on behalf of others, solicit or attempt to solicit,
divert or hire away any person employed by the Company.

 

11.       Non-Disparagement.

 

(a)       Executive Obligation. Executive will not at any time, during or after
the Term, disparage, defame or denigrate the reputation, character, image,
products or services of the Company, or of any of its Affiliates, or, any of its
or its Affiliate s directors, officers, stockholders, members, employees or
agents.

 

(b)       Company Obligation. The Company will not, except as may be required by
law, issue any official press release or statement which is intended to
disparage Executive.

 

12.        Acknowledgement.

 

Executive expressly acknowledges that the covenants of this Agreement are
supported by good and adequate consideration, and that such covenants are
reasonable and necessary in terms of duration, scope and geographic area to
protect the legitimate business interests of Company.

 

13.       Term of Employment

 

(a)       Initial Term. The term of the Executive's employment under this
Agreement shall commence on the Effective Date and continue until 8/31/15 (the
"Term"), unless his employment is sooner terminated pursuant to the provisions
of the Termination of Employment section.

 

(b)        Automatic Renewal. Commencing on 9/1/15 and on each anniversary of
that date thereafter, the Term shall be extended for an additional one year
period.

 

(c)        Notice Not to Renew. Either party may give notice of the intention
not to extend the Term in writing at least 120 days prior to each such
anniversary date.

 

14.       Termination of Employment

 

(a)       Termination Upon Death. This Agreement shall terminate automatically
upon the death of the Executive.

 

(b)        Automatic Termination Upon Disability. This Agreement shall terminate
automatically upon Total Disability of the Executive.

 

Total Disability. Total Disability means the Executive is unable to perform the
duties set forth in this Agreement for a period of twelve consecutive weeks, or
90 cumulative business days in any 12-month period, as a result of physical or
mental illness or loss of legal capacity.

 

4

 

 



(c)        Termination Upon Retirement. The Executive may voluntarily terminate
this Agreement at any time by reason of Retirement.

 

Retirement. Retirement is the cessation by Executive of all full-time employment
of any kind.

 

(d)        Termination by the Company For Cause. The Company shall have the
right to terminate Executive's employment under this Agreement at any time for
Cause, which termination shall be effective immediately. Termination for "Cause"
shall include termination for:

(i)                  material breach of this Agreement by Executive;

 

(ii)              intentional nonperformance or mis-performance of such duties,
or refusal to abide by or comply with the reasonable directives of his superior
officers, or the Corporation's policies and procedures;

 

(iii)            Executive's gross negligence in the performance of his material
duties under this Agreement;

 

(iv)            Executive's willful dishonesty, fraud or misconduct with respect
to the business or affairs of the Corporation, that in the reasonable judgment
of the President and/or the Board of Directors materially and adversely affects
the Corporation;

 

(v)                Executive's conviction of, or a plea of nolo contendere to, a
Class I or II felony or other crime involving;

 

(vi)            the commission of any act in direct or indirect competition with
or materially detrimental to the best interests of Corporation that is in breach
of Executive s fiduciary duties of care, loyalty and good faith to Corporation.

 

Cause will not, however, include any actions or circumstances constituting Cause
under (i) or (ii) above if Executive cures such actions or circumstances within
30 days of receipt of written notice from Corporation setting forth the actions
or circumstances constituting Cause. In the event Executive's employment under
this Agreement is terminated for Cause, Executive shall thereafter have no right
to receive compensation or other benefits under this Agreement.

 

Exception to be expenses and any earned income up to that point in time.

 

(e)        Termination by the Company Without Cause. The Company may upon a
majority vote of the Board of Directors, terminate the Executive's employment
under this Agreement without Cause at any time upon 120 days prior written
notice to the Executive. Executive shall be entitled to Severance Benefits as
stated in the Termination Benefits section.

 

(f)       Termination Upon a Change in Control. If the Executive's employment is
terminated by the Company without Cause or by the Executive for Good Reason in
connection with or within two years after Change in Control, the Executive shall
be entitled to Severance Benefits as stated in the Termination Benefits section.

 

(g)        Change in Control. For purposes of this Agreement, unless the Board
determines otherwise, a Change of Control of the Company shall be deemed to have
occurred at such time as:

 

(i)                  any person (as the term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the Exchange Act)) is or
becomes the beneficial

owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of voting securities of the Company representing more than 50% of the Company s
outstanding voting securities or rights to acquire such securities except for
any voting securities issued or purchased under any employee benefit plan of the
Company or its subsidiaries; or

 

(ii)                any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or

 

(iii)             a plan of liquidation of the Company or an agreement for the
sale or liquidation of the Company is approved and completed; or

 

(iv)              the Board determines in its sole discretion that a Change in
Control has occurred, whether or not any event described above has occurred or
is contemplated.

 

5

 

 



(h)        Termination by the Executive for Good Reason. The Executive may
terminate his employment under this Agreement for Good Reason, in which case the
Executive shall be entitled to Severance Benefits as stated in the Termination
Benefits section. For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following events without the Executive's written
consent:

 

(i)                  a material diminution of the Executive's title, authority,
status, duties or responsibilities;

 

(ii)                any reduction in the Executive's Base Salary;

 

(iii)             a material breach by the Company of this Agreement; or

 

(iv)              the Company requires Executive to locate his office to a
location more than fifty miles outside of the metropolitan area of the
Executive's home city.

 

(i)       Termination by the Executive Without Good Reason. The Executive may
terminate his employment under this Agreement at any time for any reason or no
reason by giving the Company 30 days prior written notice of the termination.
Following any such notice, the Company may reduce or remove any and all of
Executive s duties, positions and titles with the Company, and any such
reduction or removal shall not constitute Good Reason.

 

(j)       Notice Requirements. Any Termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with the Notice section of this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which:

 

(i)                  indicates the specific termination provision in this
Agreement relied upon,

 

(ii)                to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated and

 

(iii)             if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date.

 

The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive's or the Company's
rights hereunder.

 

(k)       Date of Termination. "Date of Termination" means:

 

(i)                  if the Executive's employment is Terminated by the Company
for Cause, or by the Executive for Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be,

 

(ii)                if the Executive's employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date on
which the Company notifies the Executive of such termination and

 

(iii)             if the Executive's employment is terminated by reason of
death, Retirement or Disability, the Date of Termination shall be the date of
death or Retirement of the Executive or the Disability Effective Date, as the
case may be.

 

(l)       Release. Notwithstanding anything in the Severance Benefits section to
the contrary, in no event shall the Executive be entitled to receive any
amounts, rights or benefits under the Severance Benefits section unless the
Executive executes a release of claims against the Company.

 

6

 

 



15.       Compensation Upon Termination

 

(a)       Accrued Obligations. "Accrued Obligations" shall mean, as of the Date
of Termination, the sum of:

 

(i)                  the Executive's base salary under this Agreement through
the Date of Termination to the extent not theretofore paid,

(ii)                the amount of any deferred compensation and other cash
compensation accrued by the Executive as of the Date of Termination to the
extent not theretofore paid,

 

(iii)             any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive as of the Date of Termination to the
extent not theretofore paid,

 

(iv)              any grants and awards vested or accrued under any equity-based
incentive compensation plan or program and

 

(v)                all other benefits which have accrued as of the Date of
Termination. For the purpose of this definition, except as provided in the
applicable plan, program or policy, amounts shall be deemed to accrue ratably
over the period during which they are earned, but no discretionary compensation
shall be deemed earned or accrued until it is specifically approved by the Board
in accordance with the applicable plan, program or policy.

 

With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section shall include, without limitation, and Executive shall
be entitled after the Disability Effective Date to receive.

 

(b)          Severance Benefits. "Severance Benefits" shall mean, as of the Date
of Termination, an amount equal to the sum of (i) six (6) months of the
Executive's then-current annual base salary.

 

(c)        Additional Compensation. Reimbursement of any and all expenses
accrued up to that separation date.

 

(d)        Cause; Without Good Reason. If the Executive's employment is
terminated By the Company For Cause or By the Executive Without Good Reason
during the Employment Period, the Company shall provide to the Executive the
Accrued Obligations, and shall have no other severance obligations under this
agreement. In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 30 days of the Date of Termination.

 

(e)        Without Cause; With Good Reason. If the Executive's employment is
terminated By the Company Without Cause or By the Executive With Good Reason
during the Employment Period, the Company shall provide to the Executive the
Accrued Obligations and the Severance Benefits as described above. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Date of Termination and all Severance Benefits shall be
payable in substantially equal monthly installments for a period of 12 months
(the "Severance Period") in accordance with the Company's regular payroll
practices.

 

(f)      Death, Disability or Retirement. If Executive s employment is
terminated by reason of Executive’s death, Disability or Retirement, the Company
shall pay to the Executive (or the Executive’s estate or beneficiaries) the
Accrued Obligations. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of Executive’s death, Disability
or Retirement.

 

(g)        Nature of Payments. Any amounts due under this Section are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

 

16.       Indemnification. The Company shall indemnify the Executive, to the
maximum extent permitted by applicable law and by its certificate of
incorporation, against all costs, charges and expenses incurred or sustained by
the Executive in connection with any action, suit or proceeding to which he may
be made a party by reason of being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company or any other
corporation for which the Executive serves in good faith as an officer,
director, or employee at the Company's request.

 

7

 

 



17.       General Provisions

 

(a)       Entire Agreement. This Agreement constitutes the entire agreement
between the parties, and supersedes all prior agreements, representations and
understandings of the parties, written or oral.

 

(b)        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

 

(c)        Amendment. This Agreement may be amended only by written agreement of
the parties.

 

(d)        Notices. All notices permitted or required under this Agreement shall
be in writing and shall be delivered in person or mailed by first class,
registered or certified mail, postage prepaid, to the address of the party
specified in this Agreement or such other address as either party may specify in
writing. Such notice shall be deemed to have been given upon receipt.

 

(e)        Assignment. This Agreement shall not be assigned by either party
without the consent of the other party.

 

(f)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to its
conflict of laws rules.

 

(g)        No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

 

Aja Cannafacturing Inc.

 

 

By: /s/ Scott Plantinga

Print name: Scott Plantinga

Title: CEO

 

  

/s/ Kendall A. Smith

Kendall A. Smith

 



8

 

